IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                      AT KNOXVILLE                             FILED
                                                                              January 27, 2000
                               NOVEMBER 1999 SESSION
                                                                             Cecil Crowson, Jr.
                                                                            Appellate Court Clerk

STATE OF TENNESSEE,     )
                        )
         Appellee,      )                  No. 03C01-9810-CR-00372
                        )
                        )                  Hamilton County
v.                      )
                        )                  Honorable Rebecca J. Stern, Judge
                        )
BRUCE MONROE STEVENSON, )                  (Simple assault; attempted first
                        )                   degree murder)
         Appellant.     )


                                 CONCURRING OPINION


              I concur in the majority opinion, except I believe that the law regarding

parole eligibility instructions under the former statute is more settled than the majority
opinion believes it to be. In State v. Green, 985 S.W.2d 591, 615-16 (Tenn. Crim. App.

1998), app. denied (Tenn. Apr. 12, 1999), this court held that an instruction that the jury

could “weigh and consider” the meaning of a sentence of imprisonment in its

deliberations was not error and was mandated by the legislature. The remainder of the

cases cited in the majority opinion that deal with the parole eligibility instruction issue
are unpublished. Unpublished cases carry no precedential value and are, at most, to

be viewed as persuasive authority. See Fisher v. State, 197 Tenn. 594, 597, 277
S.W.2d 340, 341 (1955); Tenn. Sup. Ct. R. 4 (H)(1). Published cases are precedential
authority and are binding upon us until they are expressly overruled by a court of

appropriate jurisdiction. See Meadows v. State, 849 S.W.2d 748, 753 (Tenn. 1993);

Tenn. Sup. Ct. R. 4 (H)(2). Thus, Green controls.


                                                  ____________________________
                                                  Joseph M. Tipton, Judge